 

EXHIBIT
ony”?

JUNE 3, 2019 EMAIL FROM EA
ENTERTAINMENT, INC/EA SPORTS
TO PLAINTIFF GINA FORD

Case 1:19-cv-00593-LCB-JLW Document 32-8 Filed 05/08/20 Page 1 of 2

 
 

 

 

From: "Galea, Marci" NNN Ce2.com>
Date: 6/3/19 5:25 PM (GMT-05:00)
To: Gina Ford § GQ

Cc: "Galea, Marci" Illi Qea.com>, a a I 2 <2.com>
Subject: RE: EA SPORTS x Zion Williamson, Rescinding 5/13/19 Proposal

 
 
  

    
   
 

Hello Gina,

[hope this finds you well,

The representative we work with regularly at CAA called to let us know that they have the exclusive marketing rights :

Zion. Due to this, we are kindly rescinding the offer we made through you on May 13, 2019, and will forward an offer
the CAA representative.

We will let CAA know that the offer was originally sent to you, and that we have formally rescinded this,
I want to thank you for all your efforts and the discussions that you have had with Zion on our behalf.

We are hopeful that we will be working with him this year.

Should you have any questions, please let me know.

Best,

a“,
Marci

 

Marci Galea | HA Entertainment, Inc.

Director, Business Development | Global Talent and Labor Relations

209 Redwood Shores Parkway | Redwood City, CA 94065
Phone: Mobile: aan

email; @ea.cor

ere taltn nse

  
    

\

Case 1:19-cv-00593-LCB-JLW Document 32-8 Filed 05/08/20 Page 2 of 2

 
